         Case 3:20-cv-00066-JWD-SDJ              Document 1      02/03/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


ALAN THIBODEAUX                                                      CIVIL ACTION NO.:

VERSUS                                                               DIVISION

MONY LIFE INSURANCE COMPANY OF
AMERICA, AXA EQUITABLE LIFE
INSURANCE COMPANY,
LOUISIANA HEALTHCARE SERVICE AND
INDEMNITY COMPANY EMPLOYEE WELFARE
BENEFITS PLAN, AND
LOUISIANA HEALTH SERVICE AND
INDEMNITY COMPANY, PAC

                                         COMPLAINT

                                           I. PARTIES

        1. Plaintiff, Alan Thibodeaux, is a person of the full age of majority, and a resident of

East Baton Rouge Parish.

        2. Defendant, Mony Life Insurance Company of America (“Mony”), is a foreign

corporation authorized to do and doing business in the State of Louisiana in this judicial district.

        3. Defendant, AXA Equitable Life Insurance Company, (“AXA”), is a foreign

corporation authorized to do and doing business in the State of Louisiana in this judicial district.

        4. Defendant, Louisiana Healthcare Service and Indemnity Company Employee

Welfare Benefits Plan (“the Plan”) is an employee benefit plan, created, established, sponsored,

administered, and funded by Defendant, Louisiana Health Service and Indemnity Company,

PAC (“LHSIC”) in the state of Louisiana.
             Case 3:20-cv-00066-JWD-SDJ            Document 1       02/03/20 Page 2 of 6



            5. Defendant, LHSIC, is a Louisiana corporation with its principal business

establishment in Louisiana, and is authorized to do and doing business in Louisiana, and is the

Plan Administrator of the Plan.

                                  II.      JURISDICTION & VENUE

            6. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this suit involves

questions of federal law, namely the Employee Retirement Income Security Act of 1974

(“ERISA”).

            7.    Venue is proper in this district under 28 U.S.C. §1391(b) because Plaintiff is a

resident of this district, and a substantial part of the events giving rise to the claim occurred in this

district.

                                    III.    FACTS & ALLEGATIONS

            8.     Defendant, AXA, acted at all relevant times as a fiduciary of the Plan by virtue of

being under contract with the Plan, LHSIC, and Mony to provide certain claims services relevant

here.

            9.     Defendant, Mony, acted at all relevant times as a fiduciary of the Plan by virtue of

being under contract with the Plan and LHSIC to insure the Plan and provide certain claims

services relevant here.

            10.    Defendant, Mony, insured the Plan and Plaintiff as beneficiary for all benefits at

issue here through an insurance policy (“the Policy”).

            11.    Plaintiff was an employee of LHSIC, was at all relevant times a participant of the

Plan, and at all times qualified as a beneficiary under the Plan for benefits under the Plan and the

Policy.
             Case 3:20-cv-00066-JWD-SDJ          Document 1      02/03/20 Page 3 of 6



         12.     Among other benefits, the Plan and the Policy provided Plaintiff with Spousal

Accidental Death and Dismemberment insurance benefits.

         13.     At all relevant times, Kimberly Thibodeaux (“Decedent”) was the lawful spouse of

Plaintiff.

         14.     On April 13, 2019, Decedent died by accident as defined by the Plan and the Policy.

         15.     Defendants, the Plan, LHSIC, AXA and Mony, had a duty to furnish certain

records, documents and information to Plaintiff upon request, including “all documents, records,

and other information relevant to [Plaintiff’s] claim for benefits” within 30 days of receipt of such

request. 29 CFR 2560.503-1(i)(3).

         16.     Defendants, the Plan, LHSIC, AXA and Mony also had a duty to furnish certain

Plan documents to Plaintiff upon request including a copy of the applicable Plan, the latest updated

summary plan description, and the latest annual report, any terminal report, the bargaining

agreements, trust agreements, contracts, including insurance and claims administrator contracts,

or any other instruments under which the Plan is established or operated within 30 days of receipt

of such request. 29 U.S.C.A. § 1024(b)(4).

         17.     Defendants, the Plan and LHSIC, are vicariously liable for the acts of their

contractual agents, AXA and Mony.

         18.     Plaintiff wrote to Defendant, AXA, requesting a copy of the documents it was under

duty to provide as set forth above.

         19.     Defendant AXA failed to provide a complete copy of all requested documents

within 30 days of Plaintiff’s request.
          Case 3:20-cv-00066-JWD-SDJ             Document 1       02/03/20 Page 4 of 6



        20.     Defendants, AXA, Mony, the Plan and LHSIC, must therefore pay a penalty of

$110 per day beginning thirty days after Plaintiff’s request for documents.

        21.     Despite receiving overwhelming proof that Plaintiff qualified for benefits under the

Plan and the Policy terms, Defendants, AXA, Mony, LHSIC and the Plan arbitrarily and

capriciously refused to pay benefits Plaintiff is entitled to receive under the terms of the Plan and

the Policy.

        22.     Plaintiff provided timely application for benefits and proof of loss as required by

the Plan and the Policy.

        23.     During the course of the claims process, Defendants, AXA, Mony, The Plan and

LHSIC, violated applicable ERISA regulations, including but not limited to the following

violations which amount to procedural unreasonableness, independently requiring the reversal of

its claim denial:

              a. Failure to provide notice in an initial claim denial letter of Plaintiff’s right to

                 receive plan and claim documents as ERISA requires.

              b. Failure to adequately explain the basis of the denial or the evidence supporting the

                 denial in the original or the denial on appeal review.

              c. Failure to employ a properly- credentialed medical or other expert in the original

                 denial.

              d. Failure to provide a reasonable or ERISA- compliant claim or administrative

                 appeal process or independent review of the initial denial, including an

                 independent and properly credentialed medical or other expert or independent

                 administrative appeal claim review personnel not involved in the original denial.
         Case 3:20-cv-00066-JWD-SDJ               Document 1      02/03/20 Page 5 of 6



              e. Failure to fully explain Plaintiff’s rights and deadlines that follow a determination

                 on administrative appeal as ERISA regulations require, including the date of the

                 deadline for filing suit.

              f. Failure to follow the claims process of the Plan, the Policy or any process

                 complying with applicable ERISA regulations.

              g. Misleading Plaintiff by inaccurately stating that a second appeal is required from

                 the claim denial before filing suit.

              h. Improperly delegating or permitting benefit determination duties and tasks to or

                 by persons or entities without proper formal authorization by the Plan, the Plan

                 Administrator or the Policy.

        24.     Plaintiff incurred attorney’s fees in order to pursue benefits from the Plan.

        25.     Plaintiff is entitled to judgment awarding ADD benefits owed under the terms of

the Plan from Defendants, AXA, Mony, LHSIC and the Plan.

        26.     Plaintiff is entitled to judgment awarding reasonable attorney fees incurred in

pursuit of these claims from Defendants, AXA, Mony, LHSIC and the Plan.

        27.     The standard of review of Plaintiff’s claims herein is de novo, by virtue of no grant

of discretionary authority being properly vested in the ultimate claim decision maker, and due to

the failure of Defendants to comply with applicable ERISA claim regulations.

       WHEREFORE, Plaintiff ALAN THIBODEAUX, prays for judgment against

Defendants, MONY LIFE INSURANCE COMPANY OF AMERICA, AXA EQUITABLE

LIFE INSURANCE COMPANY, LOUISIANA HEALTHCARE SERVICE AND

INDEMNITY          COMPANY          EMPLOYEE            WELFARE      BENEFITS        PLAN,      AND

LOUISIANA HEALTH SERVICE INDEMNITY COMPANY, PAC as follows:
     Case 3:20-cv-00066-JWD-SDJ             Document 1      02/03/20 Page 6 of 6



1.       For all benefits due Plaintiff under terms of the Plan and the Policy, plus appropriate

         pre- and post-judgment interest;

2.       For all reasonable attorney’s fees;

3.       For costs of suit; and

4.       For all other relief as the facts and law may provide.




                                                Respectfully Submitted,

                                                        s/J. Price McNamara

                                                ____________________________

                                                J. PRICE McNAMARA
                                                Bar Nos: LA 20291 & TX 24084626
                                                10455 Jefferson Highway, Ste. 2B
                                                Baton Rouge, LA 70809
                                                Telephone: 225-201-8311
                                                Facsimile: 225-612-6973
                                                price@jpricemcnamara.com
                                                Attorney for Complainant
